Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  137443 (122)                                                                                         Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  SHEPHERD MONTESSORI CENTER MILAN,                                                                        Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 137443
                                                                    COA: 272357
                                                                    Washtenaw CC: 00-001072-AS
  ANN ARBOR CHARTER TOWNSHIP,
  ANN ARBOR CHARTER TOWNSHIP ZONING
  OFFICIAL, and ANN ARBOR CHARTER
  TOWNSHIP ZONING BOARD OF APPEALS,
             Defendants-Appellants.
  _________________________________________/

        On order of the court, the motion for review of taxation of costs is DENIED
  pursuant to MCL 600.2445, MCR 7.219, and MCR 7.318.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 7, 2011                    _________________________________________
         p0131                                                                 Clerk